DETAILED ACTION
This office action is in response to communication filed on 28 November 2022.

Claims 1 – 15 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 11 in the reply filed on 28 November 2022 is acknowledged.

Claims 12 – 15 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the images" in the fifth limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitations "the correct interpretation” and “the respective graphic signal.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 – 5 are additionally rejected for their dependence on rejected base claim 1.

Claim 6 recites the limitation "the step."  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is written as an independent claim, but requires dependence on another independent claim, claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite providing a signal identifying a device to be changed, providing a signal identifying a device configured for performing processing a product for a format or brand, providing a signal identifying a storage position to put the first device, providing a signal identifying a storage position to place the second device, providing a system with images representing succession of operations to be performed to change the first device with the second device as a function of their identification using the signals. Dependent claims further limit the independent claims abstract ideas by describing further signals used, for example. These steps of providing signals to show information are managing interactions between people, which is a subset of certain methods of organizing human activity.  Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019 categorized certain methods of organizing human activity as abstract ideas.  With respect to 2A analysis under that Guidance detailed therein, this judicial exception is not integrated into a practical application because the abstract idea is implemented using generic technology including a computer, devices, graphical interface, and a database. With respect to the 2B analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are generic and a simple application of technology to an otherwise abstract idea. These mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594,
198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp
Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
demonstrate how Applicant’s claims are well-understood, routine, and conventional use
of computer components. Particularly, "the computer required by some of Bancorp’s
claims is employed only for its most basic function, the performance of repetitive
calculations, and as such does not impose meaningful limits on the scope of those
claims."


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2015/0212507 (hereinafter, Hahn).

Regarding claim 1, Hahn teaches a method which can be implemented by a computer; for supporting a configuration changeover of at least one operating area, of a machine for packaging products in general (¶ 4, “a system for handling and/or treating packaging means, wherein--via a central control unit in the form of a computer--different packaging means formats are stored, with which the system for handling and/or treating packaging means can be controlled accordingly, so that the nominal values stored for the corresponding packaging means formats can be realized.”), the operating area comprising at least a first device configured for processing a product according to a first format and/or a first predetermined brand (¶ 30, “FIG. 2 shows a detailed flow diagram for creating and processing a changeover process or sub-step.”), the method comprising the steps of: providing a first graphic signal identifying at least a first device to be changed (¶ 31, “FIG. 2A shows the creation of a changeover process or sub-step. The creation 201 particularly encompasses the recording of location details 211 for the changeover process or sub-step. For instance, the location detail can particularly include data, which are as detailed as possible, on the location of the machine in the factory hall or on a specific position at which the changeover process must take place. Furthermore, when the changeover process or sub-step is created, photos or videos can be taken of the location to enable a third operator--also without instructions from the operator creating the changeover process or sub-step--to carry out the process or sub-step.”); providing a second graphic signal identifying at least a second device configured for performing a processing of a product in accordance with a second format and/or a second predetermined brand(¶ 34, “FIG. 2B is a schematic illustration of the processing of an already stored changeover process or sub-step 220. Based on the corresponding changeover process or sub-step, individual workflows can be defined for users 221. These workflows can be distributed to individual end devices that may be allotted to specific operators. The workflows thereby comprise a number of sub-steps which have been prepared for a specific operator. They can encompass tasks for specially trained operators and particularly ensure a minimization of the total downtime of the system by way of a corresponding time management of the individual sub-steps.”); providing a third graphic signal identifying a first storage position in which to place the first device (¶ 35, “it is possible to provide the sub-steps with even more accurate location data or e.g. exact workpiece data that are specified with the help of coding provided on the individual workpieces or at corresponding places of the machine.”) (claim 4, “creating a description further comprises: creating, by the one or more processors, a digital image and/or video of the location at which the operating and/or changeover process and/or the sub-step is performed”); providing a fourth graphic signal identifying a second storage position in which is placed the second device (¶ 11, “the step "creating" comprises creating a digital image and/or video of the location/the machine at which the operating and/or changeover process and/or the sub-step is performed, and creating a digital image and/or video of the course of action of the operating and/or changeover process and/or of the sub-step, and further creating a creation instruction of the operating and/or changeover process and/or of the sub-step, and storing additional data, for instance current and previously used product types, and storing the data in a database. The provision of the operating and/or changeover process and/or the sub-steps with corresponding images or videos of the location or of the course of action of the operating and/or changeover process and/or of the sub-step and the insertion of creation instructions and the storage of additional data can considerably facilitate an operator's handling of the machines during the changeover process.”) (see Fig. 3b disclosing multiple processes and devices); providing an image guide system representing a succession of operations to be performed designed to change the first device with the second device as a function of their identification using the graphic signals; wherein the graphic signals and/or the images are reproduced by means of a graphical interface of the computer (¶ 14, “Especially with the input means provided for, the device enables an operator to generate operating and/or changeover processes, including the possibly provided sub-steps, by way of a corresponding interface.”) (¶ 32, “the creation of the changeover process or sub-step 210 can encompass a comprehensive description of the course of action 212 in which the individual steps to be carried out, e.g. manipulations, are described e.g. in the form of a brief overview or also in the form of complete texts or schematic illustrations. At the same time photos or also videos may be displayed for that purpose, the photos or videos being recorded with a corresponding mobile end device or, if standardized processes are concerned, they can be taken from a database. At the same time photos or videos that were recorded with a corresponding mobile end device may be provided for this purpose. Likewise, a corresponding creation instruction for the total changeover process or sub-step may be provided in the created course of action.”) (¶ 41, “FIG. 4 shows a schematic representation of end devices 401, 401' and 401'', which are prepared for different users. Different sub-steps are displayed for the various operators by allocation of corresponding workflows. A corresponding networking of the end devices 401, 401' and 401'', e.g. with the help of a wireless network, can facilitate the coordination of the work. For instance an interactive display in the individual end devices 401, 401' and 401'' serves to display whether one of the operators has already finished a sub-step which is needed for the execution of a further sub-step of another operator.”).

Regarding claim 2, Hahn teaches the method according to claim 1, wherein after each providing step a step is performed for checking the correct interpretation of the respective graphic signal and/or of the images by an operator following a input inserted by the operator, the input being an identifier of an actual operation performed by the operator (¶ 35, “This management can ensure the monitoring of the execution of the individual sub-steps and thereby detect the time of completion or the beginning of a sub-step and distribute it to the group of operators, so that they can react to possible delays. Moreover, it is possible to provide the sub-steps with even more accurate location data or e.g. exact workpiece data that are specified with the help of coding provided on the individual workpieces or at corresponding places of the machine. This can simultaneously ensure a monitoring of the progress of the changeover process or individual sub-steps.”).

Regarding claim 3, Hahn teaches the method according to claim 2, wherein each first and second device and each first and second storage position are uniquely associated to a respective identification code, preferably a bar code (Examiner note: preference holds no patentable weight), the input which can be inserted being an input representing the identification code and wherein a comparison is performed in the checking step between the identification code and a respective reference code representing a first or second device or first or second correct storage position, preferably generating an error signal if the check is negative (Examiner note: preference holds no patentable weight) (¶ 41, “display whether one of the operators has already finished a sub-step which is needed for the execution of a further sub-step of another operator. For instance, a corresponding condition as long as it is not satisfied can be displayed in red and it can be provided with a green background as soon as an operator fulfills the corresponding sub-steps to signalize to the other operators that this sub-step has been completed. It is preferred that the individual workflows for the different operators of the end devices 401, 401', and 401'' only display the sub-steps that have to be carried out by the corresponding operator so as to prevent overlap or inconsistencies by operators who also carry out sub-steps that were not intended for them. However, to give every operator an overview of the whole changeover process and thus to facilitate individual arrangements, a summary of all sub-steps in the form of key points or the like can be given. If individual sub-steps require the execution of the work by several operators at the same time, corresponding tasks can simultaneously be displayed on the corresponding end devices 401, 401', 401''.”).

Regarding claim 4, Hahn teaches the method according to claim 1, comprising the steps of: providing a fifth graphic signal identifying a tool designed to promote the removal of the first device and/or the assembly of the second device; and/or providing a sixth graphic signal identifying a third storage position in which the tool is positioned (¶ 41, “FIG. 4 shows a schematic representation of end devices 401, 401' and 401'', which are prepared for different users. Different sub-steps are displayed for the various operators by allocation of corresponding workflows. A corresponding networking of the end devices 401, 401' and 401'', e.g. with the help of a wireless network, can facilitate the coordination of the work.”) (see Fig. 4 disclosing three different changeover steps with instructions).

Regarding claim 5, Hahn teaches the method according to claim 1, comprising the step of connecting the computer to a database to receive from the database the graphic signals and/or images (¶ 10, “the method provides that one or plural operating and/or changeover processes and/or sub-steps are selected among a number of presets which conform to already preset operating and/or changeover processes and/or preset sub-steps or comprise the same and are preferably stored in a database.”) (¶ 11, “the step "creating" comprises creating a digital image and/or video of the location/the machine at which the operating and/or changeover process and/or the sub-step is performed, and creating a digital image and/or video of the course of action of the operating and/or changeover process and/or of the sub-step, and further creating a creation instruction of the operating and/or changeover process and/or of the sub-step, and storing additional data, for instance current and previously used product types, and storing the data in a database.”).

Regarding claims 6 and 7, the claims recite substantially similar limitations to claim 1.  Therefore, claims 6 and 7 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 8, Hahn teaches the system according to claim 7, wherein the computer is a portable terminal, the portable terminal preferably being one between: a smartphone, a tablet or a handheld computer (¶ 36, “FIG. 3 shows a schematic illustration of a device which can be used for performing the method according to the disclosure. The device 301 may e.g. be in the form of a Tablet PC or another mobile end device, such as common smartphones or also laptops. Of particular advantage is the configuration of the Tablet PC according to a touchpad which has an interactive interface.”).

Regarding claim 9, Hahn teaches the system according to claim 7, wherein the database can be consulted and edited at least for generating, modifying or storing the graphic signals and/or images (¶ 28, “the corresponding preset can be adopted and the sub-step can be finished and stored 109. If the corresponding sub-step does not exist yet or if modifications are needed, for instance on account of the fact that the changeover process is carried out at the corresponding machine in a different way than is common due to unique constructional conditions, a new sub-step can be created 103. If all sub-steps have successively been created in this way and provided with the necessary information, the whole changeover process 100 can be finished and stored 190.”).

Regarding claim 10, the claim recites substantially similar limitations to claim 3.  Therefore, claim 10 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 11, the claim recites substantially similar limitations to claim 4.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3683